 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
JERRY ALLAN MIKROBERTS, )
ID #1943963, )
Petitioner, )
vs. ) No. 3:17-CV-2331-C-BK
)

LORIE DAVIS, Director Texas Department )
Criminal Justice Correctional Institutional )
Division, )

Respondent. )

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

After conducting a de novo review of all relevant matters of record in this case, including the
Findings, Conclusions, and Recommendation of the United States Magistrate Judge, in accordance
With 28 U.S.C. § 63 6(b)(l), the undersigned Senior District Judge is of the opinion that the Findings
and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings and
Conclusions of the Court. The Court finds that Petitioner’s objections, filed on February l2, 2019,
should be OVERRULED.

For the reasons stated in the Findings, Conclusions, and Recommendation of the United
States Magistrate Judge, by separate judgment, the Petition for Writ of Habeas Corpus is DENIED
and all claims DISMISSED. Petitioner’s request for hearing and motion for leave are also
DENIED.

Pursuant to Rule 22 of the Federal Rules of Appellate Procedure and 28 U.S.C. § 2253(€),
this Court finds that a certificate of appealability should be denied. Petitioner has failed to show that

reasonable jurists Would find (l) this Court’s “assessment of the constitutional claims debatable or

 

 

wrong,” or (2) “it debatable whether the petition states a valid claim of the denial of a constitutional

right” and “debatable Whether [this Court] Was correct in its procedural ruling.” Slack v, McDam`el,

529 U.S. 473, 484 (2000). ,

, h
sIGNEDthis /é¢ day ofFebruary, 2019 1

  
    

 

\ sA R. INGS /
ioR ITED sTA /Es DISTRICT JUDGE

 

 

